KELLY C. RODE
                                    County Court at Law
                                 700 Main Street, Suite 123
                                   KerrvilIe,TX 78028
                                  Phone: (830)792-2207
                                   Fax: (830)895-3711
                              Email: kellyrode94@gmail.com
                                                                                     »>»

                                    November 13,2015
                                                                                           —




                                                                                     cn
                                                                                     -w


                                                                                     o
                                                                                           >G:-n
Keith E. Hottle, Clerk                                                               cr>   —Hi—


Fourth Court of Appeals District                                                           Sofi
                                                                                     -o    —•no
Cadena-Reeves Justice Center
                                                                                     no    —1~?
300 Dolorosa, Suite 3200                                                                   >r rn
                                                                                     ro
San Antonio, Texas 78205-3037                                                              2   *




               Re:       Court ofAppeals Number: 04-15-00607-CV
                         Trial Court Case Number:   15-552-C

               Style: Robert Sheppard and DebraMcKenna v. Mary Bumey

Dear Mr. Hottle,

       I am the official reporter for the Coimty Court at Lawof KerrCounty, Texas.
Please file the enclosed Notification of Late Record.

       A copyof the Notification has been mailed to Mr. Sheppard and Ms. McKeima,
and also to Ms. Bumey. If there is anything elseI need to file, please letme know.

                                             Yours truly,



                                             Kelly C. Rode
                                             Certified Shorthand Reporter
cr:

IV




v-;i

C.5
                                                    Conct of

                              NOTIFICATION OF LATE RECORD r; fv^

 Court ofAppeals No., ifknown:              5-00607-CV
 Trial Court stvie: Mary Bumey v. Robert Sheppard and Debra Mcl^nna
 Trial Court No.:'15-552-C
 I am the official responsible for preparing the clerk's record/j^^rter's recor^circle one] in the above-
 referenced appeal. The approximate date of trialwas: September 10.2015
 The record was originallydue: November 23.2015
 I anticipate the length ofthe record to be: 20pages

 I am unable to file the record bythe date such record is duebecause [check one]:

 Q]       the appellant is not entitled toappeal without paying the fee, and the appellant has failed topay the
          fee or make arrangements to paythe fee for preparing suchrecord.

 •        my other duties oractivities preclude working on the record and include the following [attach
          additional pages if needed]:




 Q]       Other. Explain [attach additional pages ifneeded]: i haV6 DOt b66n rGqUGStGd tO
          prepare the Reporter's Record, nor paid to do so.
 Ianticipate the record will be completed by: Three weeks after recjuest and payment is made.
 I, asthe undersigned courtofficial, certify thata copy ofthis Notification of Late Record hasbeen served byfirst class
 mail of fax to the parties to thejudgmentor orderbeing appealed.

 DMe, November 13, 2015                    Simalure:                    C,
                                           Printed ~~ _ ^
                                           Name: Kelly C. Rodo
                                          Title; Official Court Reporter

Rev. 1.8.14
                            TTOO OETeSSOSei
                                              neopost'
                                              11/13/2015
                                                           $00,485
COUNTOfiOliBT Al                                             ZIP 78028
  OF«Ete®£OlJ!>iTY,'                          r.-D.
 KERRWWTY mURTHOIgE                                        041L11222614
               - BDOM 123
    iteraV^LL^JX 7802^C .
      or        ~
      ::=cr>
               i-^t
»s-'--V-. i>V   ;.W ;


                l'"

                      V   v